DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitation “lighting elements along an edge of the light guide, and a cavity adjacent to the lighting elements on a side opposite said light guide” (claim 11, lines 5-7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11: 
Limitation “lighting elements along an edge of the light guide, and a cavity adjacent to the lighting elements on a side opposite said light guide” (claim 11, lines 5-7) would be considered as being indefinite for failing to particularly point out or distinctly claim the subject matter since Examiner cannot figure out how to locate the cavity as described in said limitation. 
Therefore, in light of the disclosure and for the purpose of the examination, said limitation will be interpreted as “lighting elements along an edge of the light guide, and a cavity adjacent to the lighting elements.”
Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent on claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl et al. (US 2014/0144083) in view of Saraiji et al. (US 2009/0213579).
Artwohl et al. disclose (at least in Figs. 1-6, 9 and 13):

    PNG
    media_image1.png
    430
    652
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    433
    647
    media_image2.png
    Greyscale

Claim 11: 	Artwohl et al. disclose (at least in Figs. 1-6, 9 and 13) a method for illuminating a display case comprising the steps of: 
providing a transparent electronic display layer 22 between a front transparent cover 18 and a rear transparent cover 20, a light guide 66 behind the transparent electronic display layer, lighting elements 64 along an edge of the light guide (par. [0120]: lighting element 64 may be positioned on one side, on both sides, above, below, etc. (to the light guide 66)), and a cavity 58 adjacent to the lighting elements
providing electrical power to the lighting elements such that light is caused to enter both the light guide 66 and the cavity 58, thereby illuminating the transparent electronic display layer; and causing images to be displayed at the transparent electronic display layer
	Artwohl et al. do not explicitly disclose placing a static poster with a printed graphic within or adjacent to the cavity, so when providing electrical power to the lighting elements such that light is caused to enter the cavity, thereby also illuminating the static poster.
	Saraiji et al. disclose (par. [0036]) graphics 78, which may carry an advertising message relating to one or more of the products displayed or other design, laid on an upper portion of the door 40.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Artwohl et al.’s device with the teaching of Saraiji et al. to have placing a static poster with a printed graphic within or adjacent to the cavity, so when providing electrical power to the lighting elements such that light is caused to enter the cavity, thereby also illuminating the static poster.
Doing so would be able to provide an advertising message relating to one or more of the products displayed (Saraiji et al., par. [0036]).
Claim 12:
providing a housing 10 defining a storage cavity for a number of consumer products
attaching an access panel 12 to the housing in a moveable fashion, wherein said access panel comprises the transparent electronic display layer 22, the front transparent cover 18, the rear transparent cover 20, the light guide 66, the lighting elements 64, and the cavity 58 
Claim 13:
wherein: the lighting elements 64, when supplied with electrical power, are configured to illuminate the number of consumer products within the housing
Claim 15:
attaching a thermal plate to the rear transparent cover, wherein said thermal plate is in thermal communication with the lighting elements; conductively transferring heat from the lighting elements to the thermal plate; and conductively transferring heat from the thermal plate to the refrigerated air within the housing (Examiner notes: Artwohl et al. disclose (at least in Fig. 13; par. [0062]) an insulation layer 30 that may be thermal insulation and may be included between front cover layer 18 and rear cover layer 20 to reduce heat transfer through the display case door 12. Artwohl et al. furthermore disclose a thermal plate (i.e. the insulation layer 30) bonded to the rear cover layer 20 and in thermal communication with the LEDs 64. Therefore, it would have been obvious to one of ordinary skill in the art to have attaching a thermal plate to the rear transparent cover, wherein said thermal plate is in thermal communication with the lighting elements; conductively transferring heat from the lighting elements to the thermal plate; and conductively transferring heat from the thermal plate to the refrigerated air within the housing to reduce heat transfer through the display case door 12.)
Claim 16:
wherein: said transparent electronic display layer 22 comprises a number of liquid crystals; and said lighting elements 64 comprise light emitting diodes (par. [0072])
Claim 14:
	Artwohl et al. do not explicitly disclose the steps of: circulating refrigerated air within the housing to cool the number of consumer products.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have circulating refrigerated air within the housing to cool the number of consumer products. The rationale would have been to use a known method or technique to achieve predictable results, such as to keep the number of consumer products safe.
Allowable Subject Matter
Claims 1-3, 7-10 and 17-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests alone or in combination that a display assembly comprising a combination of various elements as claimed, more specifically, the combination of “an electronic display layer positioned between the front cover layer and the rear cover layer; and a cavity positioned vertically above an upper edge of said electronic display layer or below a lower edge said electronic display layer and configured to receive a static poster with a printed graphic, wherein said cavity is configured to receive at least a portion of the illumination provided by the lighting elements such that both said electronic display layer and said static poster are separately illuminated when said lighting elements are powered” as set forth in claim 1; and “a transparent electronic display layer configured to display images and positioned between the front transparent layer and the rear transparent layer; a cavity positioned along an edge of, and on an opposing side of the lighting elements as compared to the light guide so as to occupy a non-coextensive space relative to the transparent electronic display layer; and wherein the lighting elements are configured to, when illuminated, simultaneously emit light to both the transparent electronic display layer and the static poster such that the images displayed at the transparent electronic display and the artwork of the static poster are illuminated simultaneously” as set forth in claim 17.
Claims 2-3, 7-10 and 21 are allowed since they depend either directly or indirectly on the allowed claim 1.
Claims 18-20 are allowed since they depend either directly or indirectly on the allowed 17.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot in view of new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- May 21, 2022